                           CERTIFICATE OF SERVICE

      I hereby certify that on December 28, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will cause an

electronic notice to be sent to all registered counsel of record.



Dated: December 28, 2020                 /s/ Jason J. Theobald
                                         Counsel for Defendant
                                         Securus Technologies, LLC,
                                         f/k/a Securus Technologies, Inc.




                                            5
